DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 25, 2019, March 14, 2019, and April 17, 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention, “Methods and systems for encryption based on cognitive data classification” is misleading. “Cognitive,” according to the dictionary means, “involving conscious intellectual activity, such as thinking, reasoning, or remembering.” But neither Applicant’s specification nor the claims recite “cognitive” or its lexicographic meaning. Furthermore, neither Applicant’s specification nor the claims recite any function, features or intellectual activity that suggests “cognition” or “cognitive.” Therefore, the title does not represent the disclosure. A new title is required that is clearly indicative of the disclosure to which the claims are directed. The following title is suggested: “Methods and systems for encryption based on intelligent
[0101] recites “Policies may, in certain embodiments, may…,” which is grammatically incorrect. Does the applicant mean “Policies may, in certain embodiments, 
[0115] recites “to extracts facets,” which is grammatically incorrect. Does the applicant mean “to extract[[s]] facets?”
[0116] recites “in the in the,” which is a typo. Does the applicant mean “
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8-12, 15-17, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-11, 14-16, and 18-19 of U.S. Patent No. US 11,030,054 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because for the reasons as shown below.

US 11,030,054 B2          			Instant Application	 
1. A computer-executed method comprising: 
maintaining a plurality of data storage systems for storing electronic data containing one or more processors having circuitry and logic that perform calculations and logic operations in communication with an external metadata management system containing one or more processors having circuitry and logic that perform calculations and logic operations; 
operating the metadata management system to store metadata corresponding to the electronic data stored on the plurality of data storage systems; 
identifying, using information included in the metadata management system, a candidate electronic data set stored on at least one of the plurality of data storage systems on which at least one of a plurality of backup actions should be performed; 
in response to identifying the candidate electronic data set, identifying the at least one of the plurality of backup actions, wherein identifying the at least one of a 

11. A non-transitory computer readable medium comprising programming instructions executable on a processor that when executed cause the processor to: 
maintain a plurality of data storage systems for storing electronic data in communication with an external metadata management system; 
operate the metadata management system to store metadata corresponding to the electronic data stored on the plurality of data storage systems; 
identify, using information included in the metadata management system, a candidate electronic data set residing on at least one of the plurality of data storage systems on which at least one of a plurality of backup actions should be performed, wherein causing the processor to identify the at least one of a plurality of backup 
in response to identifying the candidate electronic data set, identify the at least one of a plurality of backup actions; and execute the at least one of a plurality of backup actions on the candidate electronic data set stored on the plurality of data storage systems, wherein each of the plurality of backup actions comprises storing the candidate electronic data set in secondary storage different than the plurality of data storage systems and in a form different than the format stored on the plurality of data storage systems.
 


maintaining a plurality of data storage systems in communication with an external metadata management system; 




operating the metadata management system to store metadata corresponding to data residing on the plurality of data storage systems; 

identifying, using information included in the metadata management system, a candidate data set residing on at least one of the plurality of data storage systems on which at least one security action should be performed; and 
in response to identifying the candidate data set, identifying the at least one security action.

















12. A non-transitory computer readable medium comprising programming instructions that when executed cause a processor to: 

maintain a plurality of data storage systems in communication with an external metadata management system; 
operate the metadata management system to store metadata corresponding to data residing on the plurality of data storage systems; 

identify, using information included in the metadata management system, a candidate data set residing on at least one of the plurality of data storage systems on which at least one security action should be performed; and 










in response to identifying the candidate data set, identify the at least one security action.




extracting one or more facets of the candidate electronic data set stored with the metadata in the metadata management system; and 
using the one or more facets to identify the at least one backup action.

14. The non-transitory computer readable medium of claim 11, wherein causing the processor to identify the at least one of a plurality 
extract one or more facets of the candidate electronic data set stored with the metadata in the metadata management system; and 
use the one or more facets to identify the at least one of a plurality of backup actions.


extracting one or more facets of the candidate data set stored with the metadata in the metadata management system; and 
using the one or more facets to identify the at least one security action.

15. The non-transitory computer readable medium of claim 12, wherein causing the processor to identify the at least one security action comprises causing the processor to: 

extract one or more facets of the candidate data set stored with the metadata in the metadata management system; and 
use the one or more facets to identify the at least one security action.


15. The non-transitory computer readable medium of claim 14, wherein the extracted one or more facets are identified by performing data analytics on the candidate electronic data set.

5. The method of claim 4, wherein the extracted one or more facets are identified by performing data analytics on the candidate data set.

16. The non-transitory computer readable medium of claim 15, wherein the extracted one or more facets are identified by performing data analytics on the candidate data set.
6. The method of claim 4, wherein the extracted one or more facets are identified by performing data analytics on at least one component of metadata corresponding to the candidate electronic data set.

16. The non-transitory computer readable medium of claim 14, wherein the extracted one or more facets are identified by performing data analytics on at least one component of metadata corresponding to the candidate electronic data set.
6. The method of claim 4, wherein the extracted one or more facets are identified by performing data analytics on at least one component of metadata corresponding to the candidate data set.

17. The non-transitory computer readable medium of claim 15, wherein the extracted one or more facets are identified by performing data analytics on at least one component of metadata corresponding to the candidate data set.
8. The method of claim 1, wherein identifying the candidate electronic 
receiving a query from a user that includes one or more rules for selecting the candidate electronic data set using metadata stored in the metadata management system.



receiving a query from a user that includes one or more rules for selecting the candidate data set using metadata stored in the metadata management system.

identifying the candidate electronic data set based on metadata received in response to a data operation event performed on the candidate electronic data set.


9. The method of claim 1, wherein identifying the candidate data set residing on at least one of the plurality of data storage systems on which at least one security action should be performed comprises 

identifying the candidate data set based on metadata received in response to a data operation event performed on the candidate data set.
10. The method of claim 1, further comprising: identifying a backup level associated with the candidate electronic data set based on at least one of the group consisting of: 
one or more facets extracted from the candidate electronic data set and stored with the metadata in the metadata management system, 
one or more facets extracted from metadata associated with the candidate electronic data set and 
one or more custom tags corresponding to metadata associated with the candidate electronic data set, and combinations thereof; and 
using the backup level to identify the at least one of a plurality of backup actions.

18. The non-transitory computer readable medium of claim 14, further comprising programming instructions that when executed cause the processor to: 
identify a backup level associated with the candidate electronic data set based on at least one of the group consisting of: 
one or more facets extracted from the candidate electronic data set and stored with the metadata in the metadata management system, 
one or more facets extracted from metadata associated with the candidate electronic data set and stored with the metadata in the metadata management system, 
one or more custom tags corresponding to metadata associated with the candidate electronic data set, and combinations thereof; and 
use the backup level to identify the at least one of a plurality of backup actions.

one or more facets extracted from the candidate data set and stored with the metadata in the metadata management system, 
one or more facets extracted from metadata associated with the candidate data set and stored with the 
one or more custom tags corresponding to metadata associated with the candidate data set, and combinations thereof; and 
using the security level to identify the at least one security action.



19. The non-transitory computer readable medium of claim 12, further comprising programming instruction that when executed cause the processor to: 
identify a security level associated with the candidate data set based on at least one of the group consisting of: 
one or more facets extracted from the candidate data set and stored with the metadata in the metadata management system, 
one or more facets extracted from metadata associated with the candidate data set and stored with the metadata in the metadata management system, 
one or more custom tags corresponding to metadata associated with the candidate data set, and combinations thereof, and 
use the security level to identify the at least one security action.







19. The non-transitory computer readable medium of claim 14, further comprising programming instructions that when executed cause the processor to: 
receive a real-time alert comprising a threat to the at least one of a plurality of backup actions; and 
identify at least one remedial action for countering the threat.


identifying at least one remedial action for countering the threat.

20. The non-transitory computer readable medium of claim 12, further comprising programming instruction that when executed cause the processor to: 
receive a real-time alert comprising a threat to the at least one security action; and 
identify at least one remedial action for countering the threat.


As shown above, claims 1, 4-6, 8-12, 15-17, and 19-20 of the instant application and claims 1, 4-6, 8-11, 14-16, and 18-19 of U.S. Patent No. US 11,030,054 B2 are directed to the same subject matter despite slight variations of the language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the claim recites the limitation “the group” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “a group.”
Regarding claim 19, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CORREL (Pub No.: US 2007/0038822 A1), hereafter CORREL, in view of AMIT (Pub. No.: US 10,152,384 B1), hereafter AMIT.
Regarding claim 1, CORREL teaches:
A method comprising: maintaining a plurality of data storage systems in communication with an external metadata management system
operating the metadata management system to store metadata corresponding to data residing on the plurality of data storage systems (CORREL [0018-0019] teach metadata cluster 2 manages a global namespace referencing files stored in user data storage systems 8b-n, where each metadata engine may be assigned to handle particular file sets in the global namespace such that the workload of the global namespace is distributed across the metadata engines, and the metadata server performs the global namespace management operations and maintains file metadata comprising information on the file sets; [0022] teaches the user storage systems store the user data in the file sets managed by the metadata cluster 2, and metadata servers implement a global namespace implementing a distributed file system comprised of a plurality of file sets that map to storage locations in the user storage systems).
CORREL does not appear to explicitly teach identifying, using information included in the metadata management system, a candidate data set residing on at least one of the plurality of data storage systems on which at least one security action should be performed; and in response to identifying the candidate data set, identifying the at least one security action.
However, CORREL in view of AMIT teaches identifying, using information included in the metadata management system, a candidate data set residing on at least one of the plurality of data storage systems on which at least one security action should be performed (AMIT C5:L46-59 teach examining metadata of data contained in data storage system 210 and determining whether or not the replicate the data contained in the data storage system 210 based on permissions derived by examining metadata; see also C6:L4-29 & L40-54, claim 1, and Fig. 2-9);
in response to identifying the candidate data set, identifying the at least one security action (see AMIT C5:L46-59, C6:L4-29 & L40-54, claim 1, and Fig. 2-9, where metadata associated with data is examined and determined to replicate the data to public or private cloud).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CORREL and AMIT before them, to include AMIT’s data replication based on metadata in CORREL’s distributed storage system. One would have been motivated to make such a combination in order to provide practical data protection without requiring manual creation of copies of selected files as taught by AMIT (C1:L31-37).
Regarding claim 12, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. CORREL also teaches A non-transitory computer readable medium comprising programming instructions that when executed cause a processor (see CORREL [0038]).
Regarding claim 2
executing the at least one security action on the candidate data set (see AMIT C5:L46-59, C6:L4-29 & L40-54, claim 1, and Fig. 2-9 as taught above in reference to claim 1).
The same motivation that was utilized for combining CORREL and AMIT as set forth in claim 1 is equally applicable to claim 2.  
Regarding claim 3, CORREL in view of AMIT teaches the elements of claim 2 as outlined above. CORREL in view of AMIT also teaches:
wherein the at least one security action comprises encryption of the candidate data set (AMIT claim 1 teaches sensitive data being encrypted using a different strength encryption than the general data and the common data). 
The same motivation that was utilized for combining CORREL and AMIT as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, CORREL in view of AMIT teaches the elements of claim 1 as outlined above. CORREL in view of AMIT also teaches:
wherein identifying the at least one security action comprises: extracting one or more facets of the candidate data set stored with the metadata in the metadata management system; and using the one or more facets to identify the at least one security action (AMIT C6:L40-54 teach examining metadata of data contained in data storage system and determining whether or not the replicate the data contained in the data storage system to either private cloud or public cloud; C4:L44-55 also teach files with a metadata security level greater than a threshold may be replicated, and 
The same motivation that was utilized for combining CORREL and AMIT as set forth in claim 1 is equally applicable to claim 4.
Regarding claim 5, CORREL in view of AMIT teaches the elements of claim 4 as outlined above. CORREL in view of AMIT also teaches:
wherein the extracted one or more facets are identified by performing data analytics on the candidate data set (AMIT C4:L18-34 teach subsets of data may be portion of the data marked as sensitive data, common data, or general data, and sensitive data may be replicated to a private cloud based on metadata, and common & general data may be replicated to a public cloud based on metadata, where the subsets of data would need to be checked/analyzed to determine the subsets of data marked as sensitive, common, or general data; see also claim 1). 
The same motivation that was utilized for combining CORREL and AMIT as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 6, CORREL in view of AMIT teaches the elements of claim 4 as outlined above. CORREL in view of AMIT also teaches:
wherein the extracted one or more facets are identified by performing data analytics on at least one component of metadata corresponding to the candidate data set (see AMIT C6:L40-54 & C4:L44-55 as taught above in reference to claim 4). 
The same motivation that was utilized for combining CORREL and AMIT as set forth in claim 1 is equally applicable to claim 6.
Regarding claim 10, CORREL in view of AMIT teaches the elements of claim 1 as outlined above. CORREL in view of AMIT also teaches:
identifying a security level associated with the candidate data set based on at least one of the group consisting of: one or more facets extracted from the candidate data set and stored with the metadata in the metadata management system, one or more facets extracted from metadata associated with the candidate data set and stored with the metadata in the metadata management system, one or more custom tags corresponding to metadata associated with the candidate data set, and combinations thereof; and using the security level to identify the at least one security action (AMIT C4:L18-34 teach subsets of data may be portion of the data marked as sensitive data, common data, or general data, and sensitive data may be replicated to a private cloud based on metadata, and common & general data may be replicated to a public cloud based on metadata, where sensitive data is encrypted using a different strength encryption than the general data and the common data; see also claim 1).
The same motivation that was utilized for combining CORREL and AMIT as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 13, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CORREL in view of AMIT as applied to claims 1 and 12 above, and further in view of PEPPER (Pub. No.: US 2009/0119576 A1), hereafter PEPPER.
Regarding claim 7, CORREL in view of AMIT teaches the elements of claim 1 as outlined above. CORREL in view of AMIT also teaches:
wherein identifying the at least one security action comprises: identifying one or more […] metadata corresponding to the candidate data set; and using the one or more […] metadata to identify the at least one security action (see AMIT C5:L46-59, C6:L4-29 & L40-54, claim 1, and Fig. 2-9 as taught above in reference to claim 1).
CORREL in view of AMIT does not appear to explicitly teach identifying one or more custom tags for metadata
However, PEPPER teaches the limitation (PEPPER [0048-0049] teach using custom tag fields to facilitate metadata organization and searching, creating additional dimensions of metadata/metadata relationship, where the custom tag is used to pinpoint the location of the metadata container; [0010] also teaches the metadata containers may be organized for searching the custom tags).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CORREL, AMIT, and PEPPER before them, to include PEPPER’s custom tags in CORREL and AMIT’s distributed storage system with metadata. One would have been motivated to make such a combination in order to improve metadata organization and searching as taught by PEPPER ([0010] & [0048-0049]).
Regarding claim 18, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CORREL in view of AMIT as applied to claim 1 above, and further in view of RIESER (Pub. No.: US 2019/0190921 A1), hereafter RIESER.
Regarding claim 8, CORREL in view of AMIT teaches the elements of claim 1 as outlined above. CORREL in view of AMIT also teaches:
wherein identifying the candidate data set residing on at least one of the plurality of data storage systems on which at least one security action should be performed comprises […] selecting the candidate data set using metadata stored in the metadata management system (see AMIT C5:L46-59, C6:L4-29 & L40-54, claim 1, and Fig. 2-9 as taught above in reference to claim 1). 
CORREL in view of AMIT does not appear to explicitly teach receiving a query from a user that includes one or more rules for selecting the candidate data set.
However, RIESER teaches the limitation (RIESER [0023] teaches receiving from the user data filter criteria entered by the user, and adding the data filter criteria to the analytic request; see also [0174-0175]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of CORREL, AMIT, and RIESER before them, to modify CORREL and AMIT’s distributed storage system with metadata receiving user data filter criteria as taught by RIESER. Using the known technique of receiving from the user data filter criteria entered by the user to provide the predictable result of a user specifying data filter criteria in CORREL and AMIT would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that CORREL and AMIT was ready for improvement to incorporate the receiving from the user data filter criteria entered by the user as taught by RIESER.

Claims 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CORREL in view of AMIT as applied to claims 1 and 12 above, and further in view of HUANG (Pub. No.: US 2016/0371500 A1), hereafter HUANG.
Regarding claim 9, CORREL in view of AMIT teaches the elements of claim 1 as outlined above. CORREL in view of AMIT also teaches:
wherein identifying the candidate data set residing on at least one of the plurality of data storage systems on which at least one security action should be performed comprises identifying the candidate data set based on metadata received (see AMIT C5:L46-59, C6:L4-29 & L40-54, claim 1, and Fig. 2-9 as taught above in reference to claim 1, where metadata associated with data is examined and determined to replicate the data to public or private cloud). 
CORREL in view of AMIT does not appear to explicitly teach identifying the candidate data set… in response to a data operation event performed on the candidate data set.
However, CORREL in view of AMIT and HUANG teaches the limitation (HUANG [0039] teaches detecting a condition or set of conditions that indicate that the computing device has become subject or susceptible to an unauthorized access, where [0038] teaches the data protection response may comprise deleting the sensitive data, generating an alert when the sensitive data is accessed, or disabling a sensitive file from being opened).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CORREL, AMIT, and HUANG before them, to include HUANG’s data protection response in CORREL and AMIT’s distributed storage system with metadata. One would have been motivated to make such a combination in order to further improve protecting sensitive data from unauthorized access as taught by HUANG ([0002-0003]).
Regarding claim 11, CORREL in view of AMIT teaches the elements of claim 1 as outlined above. CORREL in view of AMIT does not appear to explicitly teach:
receiving a real-time alert comprising a threat to the at least one security action; and identifying at least one remedial action for countering the threat.
However, CORREL in view of AMIT and HUANG teaches the limitation (HUANG [0039] teaches detecting a condition or set of conditions that indicate that the computing device has become subject or susceptible to an unauthorized access, where [0038] teaches the data protection response may comprise deleting the sensitive data, generating an alert when the sensitive data is accessed, or disabling a sensitive file from being opened).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CORREL, AMIT, and HUANG before them, to include HUANG’s data protection response in CORREL and AMIT’s distributed 
Regarding claim 20, the claim recites similar limitation as corresponding claim 11 and is rejected for similar reasons as claim 11 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JUNG (Pub. No.: US 2017/0220487 A1) – “SYSTEM-ON-CHIPS AND OPERATION METHODS THEREOF” relates to identifying range characteristics based on address and level table, and performing encryption based on the identified range characteristic.
KITAMURA (Pub. No.: US 2011/0167277 A1) – “PROCESSING DEVICE, PROCESSING SYSTEM AND CONTROL METHOD FOR PROCESSING DEVICE” relates to determining an encryption level according to an attribute of obtained data using a correspondence table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138